Citation Nr: 1731935	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO. 08-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a sleep disorder as secondary to PTSD.

2. Entitlement to service connection for alcohol abuse as secondary to PTSD.

3. Entitlement to an initial compensable rating for headaches prior to June 16, 2011, and a rating in excess of 30 percent thereafter.

4. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to December 2005, including combat service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007, January 2008, and January 2011, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2017, the Board sent the Veteran a representation clarification letter, as his representative had been inactive in his appeal since April 2012 and correspondence since then has been returned to sender. In April 2017, the Board received a Pro Se election form signed by the Veteran, confirming that he wishes to proceed without representation.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The evidence shows that the Veteran has not been diagnosed with a sleep disorder distinct from the sleep impairment that is already contemplated in his assigned ratings for service-connected PTSD.

2. The evidence is in equipoise as to whether the Veteran has a current diagnosis of alcohol dependence secondary to his service-connected PTSD.

3. Prior to June 16, 2011, the Veteran's headaches manifested with characteristic prostrating attacks averaging no more than one in two months.

4. Beginning June 16, 2011, the Veteran's headaches manifested with frequent completely prostrating and prolonged attacks that were not productive of severe economic inadaptability.

5. Prior to June 7, 2008, the evidence shows that the Veteran's PTSD was manifested by social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, nightmares, intrusive thoughts and memories, avoidance of crowds, hypervigilance, and hyperalertness.

6. Beginning June 7, 2008, the evidence shows that the Veteran's PTSD was manifested by social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, frequent nightmares, intrusive thoughts and memories, avoidance of crowds, hypervigilance, hyperalertness, anger, irritability, blunted affect, and difficulty establishing and maintaining effective relationships.

7. Beginning February 7, 2013, the evidence shows that the Veteran's PTSD was manifested by social impairment with deficiencies in the areas of mood and family relations, due to such symptoms as: chronic sleep impairment, frequent nightmares, increased anger and irritability, impaired impulse control with periods of violence, occasional suicidal ideation, near-constant anxiety, paranoia and hypervigilance, and difficulty maintaining his relationship with his spouse.

8. Beginning November 13, 2015, the evidence shows that the Veteran's PTSD was manifested by total social and occupational impairment due to nightmares, anger, and danger of self-harm severe enough to require hospitalization.

9. Beginning December 28, 2015, the evidence shows that the Veteran's PTSD was manifested by social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, anger and irritability, impaired impulse control with periods of violence, intrusive thoughts, anxiety, hypervigilance, depressed mood, and difficulty maintaining relationships. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep disorder are not met. 38 U.S.C. §§ 1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.310 (2016).

2. The criteria for service connection for alcohol dependence in remission are met. 38 U.S.C. §§ 1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.310 (2016).

3. The criteria for a 10 percent rating for headaches prior to June 16, 2011 are met. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124(a), Diagnostic Code 8100 (2016).

4. The criteria for a rating in excess of 30 percent rating for headaches are not met. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124(a), Diagnostic Code 8100 (2016).

5. The criteria for a rating for PTSD in excess of 30 percent prior to June 7, 2008 are not met. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

6. Effective June 7, 2008, the criteria for a rating of 50 percent, but no higher, for PTSD are met. 38 U.S.C. §§ 1154(a), 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

7. Effective February 7, 2013, the criteria for a rating of 70 percent, but no higher, for PTSD are met. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

8. Effective November 13, 2015, the criteria for a rating of 100 percent for PTSD are met. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

9. Effective December 28, 2015, the criteria for a rating of 50 percent, but no higher, for PTSD are met. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection claims

In both of the service connection claims on appeal, the Veteran asserts the theory of secondary service connection due to PTSD. The Veteran does not contend, nor does the record raise, the theory of direct service connection. As a result, the Board will limit its analysis to the theory advanced by the Veteran. Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Sleep disorder

In January 2011, the Board remanded this issue for additional development because:

[T]he January 2007 VA PTSD examination report stated that the Veteran's sleep difficulty was part of his PTSD symptomatology. However, a November 2008 private record gave a diagnosis of probable sleep apnea or restless leg syndrome, and a sleep study was recommended. Accordingly the medical evidence of record is unclear as to whether the Veteran has a current diagnosis of a sleep disorder independent of any PTSD symptomatology. The Board therefore concludes that an additional VA examination is needed to provide a new opinion as to whether the Veteran has a current diagnosis of a sleep disorder independent of any PTSD symptomatology.

In March 2011, a VA PTSD examination report stated: "The facility scheduling the sleep study attempted to contact [the Veteran] at least three times to schedule said study but [he] did not schedule or undergo said sleep study. Consequently, no diagnosis of a separate sleep disorder can be made." A May 2011 Report of General Information confirms that the Veteran was told he would be contacted for a sleep study, the contract facility that performs sleep studies contacted him three times to attempt to schedule the study, and the VA waited until May. The Veteran never responded or provided any cause for the failure to respond.

Both the Board in its prior remand and the March 2011 VA examiner found it necessary to have an examination in order to determine if a current sleep disorder independent of PTSD symptomatology exists. The presence of a current disability is a required element of a service connection claim. Thus, entitlement to the benefit sought here cannot be established without an examination and the Veteran has not presented good cause for failing to report. Pursuant to 38 C.F.R. § 3.655(b), this claim shall be rated based on the evidence of record.

The medical evidence of record contains no diagnosis or treatment of a sleep disorder independent from PTSD symptomatology. The November 2008 private record assessed "probable sleep apnea or restless leg syndrome" and recommended a sleep study. In a January 2014 VA treatment record the VA psychiatrist "urged [him] to consider a sleep study." However, the Veteran never scheduled the recommended sleep studies to follow up on these possibilities.

The March 2011 VA PTSD examiner opined that the Veteran's "nightmares are associated with his PTSD." The examiner stated "the existence of a separate sleep disorder cannot be determined 'without re[sort]ing to mere speculation' because the veteran did not submit to a sleep study necessary for a diagnosis to be made." The Board finds this opinion probative, as the examiner explained the reason a diagnosis could not be determined. Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

At the March 2011 VA examination, the Veteran self-reported a positive history of sleep apnea with "possible related symptoms" of "daytime hypersomnolence, snoring, and sleep disruption." In a January 2014 VA treatment record, the Veteran reported that he holds his breath in his sleep. However, the Board finds that the diagnosis of sleep apnea or other distinct sleep disability is not within the ability of a lay person to diagnose because a competent medical expert (the VA examiner) could not diagnose the Veteran based on reported symptoms alone and required specialized testing (a sleep study) beyond ordinary clinical evaluation. Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). This Veteran has not demonstrated any experience with sleep studies that would allow him to diagnose this disability by administering or interpreting such studies. Thus, the Board finds that the Veteran's contention that he has a sleep disorder independent of PTSD symptomatology is not a competent lay diagnosis.

The competent evidence of record does not show a sleep disorder independent of PTSD symptomatology. In the absence of a current disability, service connection must be denied. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

B. Alcohol abuse

A veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). The Veteran has competently and credibly reported that his nightmares, an established symptom of his PTSD, caused him to drink. There is no evidence to the contrary.

The evidence shows that the Veteran stopped drinking in 2009. Prior to that time he had an Axis I diagnosis of alcohol abuse (see June 2008 VA treatment record) and "history of alcohol abuse" (see July 2008 VA treatment record). The Veteran filed a claim for entitlement to service connection for alcohol use secondary to his service-connected PTSD in August 2010.

The March 2011 VA examiner opined that the Veteran did not currently meet the criteria for alcohol dependence or abuse and provided supporting data and a reasoned medical explanation. However, during portions of the appeal period VA treatment records and "Active Problems" lists continued to reflect a diagnosis of alcohol dependence or abuse (these appear to have been used interchangeably) in full remission (also characterized as "long remission" or just "remission"). It appears he may have had a relapse around 2012, as a January 2014 VA treatment record lists his last drink occurring 1.5 years prior, and an August 2016 VA examination report noted that he had abstained from alcohol for the last four years and belonged to a 12-step program.

The Board finds the evidence to be in equipoise as to whether the Veteran has a current diagnosis of alcohol dependence secondary to his service-connected PTSD. Reasonable doubt is resolved in the Veteran's favor to find that his diagnosis of alcohol dependence in remission is secondary to his service-connected PTSD and service connection is granted.

II. Higher rating claims

Disability evaluations are determined by the application of The Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant." 38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Headaches

The Veteran's headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, as noncompensably disabling prior to June 16, 2011, and 30 percent disabling thereafter. He contends that throughout the entire appeal period his disability has been more severe than the currently assigned rating and that he is entitled to a higher initial rating. The Board agrees that a higher rating is warranted prior to June 16, 2011, but finds the currently assigned rating to be appropriate thereafter.

Diagnostic Code 8100 provides a maximum schedular rating of 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. A 10 percent rating is provided for characteristic prostrating attacks averaging one in two months over last several months. A noncompensable rating is available for less frequent attacks. 

VA treatment records consistently show that the Veteran has experienced daily headaches throughout the appeal period, and migraine headaches with varying degrees of frequency, severity, and duration.

Prior to June 16, 2011

The Board grants entitlement to a 10 percent rating under DC 8100 prior to June 16, 2011.

In June 2008 VA treatment records the Veteran reported daily headaches with pain at 10 out of 10 (10/10) and migraine headaches "with nausea every other day." In July 2008 he reported less intense headaches at 7/10 instead of the usual 9/10. In March 2011 he reported daily "moderately to severely painful" headaches.

In June 2010 a VA examination was provided to assess the Veteran's headaches. He reported daily headaches and weekly migraine headaches during the past 12 months. The migraine headaches lasted "hours." He treated the headaches continuously with 200mg of ibuprofen four times a day (every 6-8 hours). Migraine severity was described as: "Attacks are not prostrating; ordinary activity is possible." The daily headache pain was localized in temples and could be relieved by "applying pressure at base of skull but returns when relieves pressure." The course of the headaches since onset in service was progressively worse, but his response to medication was good. The examiner diagnosed the daily headaches as "chronic" and "tension type." Effects on his usual occupation included "increased absenteeism[,] decreased concentration, poor social interactions, difficulty following instructions, [and] pain." Headaches prevented chores, shopping, exercise, sports, recreation, and travel.

A compensable evaluation is provided for characteristic prostrating attacks averaging one in two months over the last several months. While the Veteran's headaches were not prostrating, "all the elements specified in a disability grade need not necessarily be found, although 'coordination of rating with impairment of function will, however, be expected in all instances.'" Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (quoting 38 C.F.R. § 4.21). The frequency (daily), severity (moderately to severely painful and affecting regular activities), and duration (hours) during this stage lead the Board to find that the disability picture more nearly approximates the criteria for a 10 percent rating. 38 C.F.R. §§ 4.3, 4.7.

Effective June 16, 2011

On June 16, 2011, the Veteran underwent another VA headache examination that showed symptoms warranting a higher evaluation. Specifically, the migraines' duration had increased to 1 to 2 days and severity had worsened such that "[m]ost attacks are prostrating." Frequency (every other day), treatment (ibuprofen and lying down) remained stable but the course since onset continued to be progressively worse.

A June 2016 VA treatment record shows the Veteran visited the emergency room for a migraine lasting five days. He reported this was similar to previous headaches but lasted longer and was the worst migraine he had experienced in 6 to 7 months. The pain was 9/10 and lying down helped. The Veteran believed the headache was being aggravated by a fractured tooth. The physician diagnosed a tooth fracture and gingivitis and the headaches were relieved with medication.

In August 2016, the Veteran underwent another VA headache examination. He reported daily headaches and use of 1000mg ibuprofen, and going to bed for an hour every day to relieve headache pain (but still having pain upon awakening). The examiner noted characteristic prostrating attacks once a month, but indicated that the Veteran did not have "very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability."

This evidence reflects characteristic prostrating attacks sufficient to warrant a 30 percent rating, as they occurred at least once a month during this period. A higher rating of 50 percent requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran's prostrating attacks are prolonged (lasting days) and in June 2011 were very frequent (occurring weekly). However, the Board finds that they are not productive of, or capable of producing, severe economic inadaptability.

The June 2011 VA examiner noted the effects of the headaches on the Veteran's usual occupation as "increased absenteeism." The Veteran stated he was "unable to continue usual activities" during the attacks. At that time the Veteran was employed full time as a security officer and had maintained that employment for two to five years. He reported that the time lost from work during the past year due to headaches was one week. 

The Veteran stayed employed as a security officer for six years. In a February 2013 VA treatment record Veteran reported that he was let go from his security officer job when his employer switched to using sheriffs for security work. He also reported that he had worked for the Awning Company for almost a year but was let go recently due to plans to go back to school. He was starting technical school in a month to study computer technology and cyber-security. He was currently working part time with his brother's landscaping agency but did not have steady income. His family was "struggling financially right now" and he hoped it would improve when "Voc Rehab kicks in to help pay for school expenses." The Veteran did not mention headaches as a factor in his employment changes.

VA treatment records continued to show limited employment in August 2013 but the Veteran had started school in March and had straight As. In January 2014 a VA psychiatrist noted "underemployed" as a personal stressor. School was "OK. No job yet." By January 2016 he had completed an associate degree in Network Systems IT and was working on a second degree in automotive management. See VA treatment records dated January and April 2016, and August 2016 VA examination report.

In April 2015 a VA treatment record noted he had started work as a VA employee one week prior. He continued in this job until quitting in late 2015. Given reasons for quitting include "inability to keep up hours" around the time of a November 2015 psychiatric hospitalization (discussed in the PTSD section of this decision) and "to focus on return to Higher Education with goal of teaching, utilizing Chapt[er] 31, so that his [compensation from service-connected disabilities] and Stipends will be adequate for life needs." See VA treatment records dated in January and April 2016. In April 2016 he reported "working a lot" for a tire company and being enrolled in school pursuing a second degree in automotive management. The August 2016 VA examination report showed he was still working for a tire company but only on Saturdays and was a stay-home dad to his four children most days.

"Nowhere in the DC [8100] is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." Pierce, 18 Vet. App. at 444-445. However, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating." Id. at 446. 

The Veteran's headaches did affect him occupationally during this period, but he reported the loss of just one week of work in a year from steady long-term employment. The Board finds the loss of 1/52 of a work year to be neither severe nor evidence of economic inadaptability. Indeed, the Veteran did successfully adapt economically and maintained steady employment for years as a security officer, and for about eight months with VA. The security job was lost due to a management decision to use only sheriffs, and he left the VA job for a combination of identified reasons, none of which were related to headaches.

In the periods where the Veteran did not have full time employment, he was in school. At the August 2016 VA examination, the Veteran stated he "has been fired from positions due to missing work due to having headache." The Veteran is competent to report this event, but he has not provided any details about when this happened or if he spent any periods of time not working due to headaches. The Veteran's VA treatment records often included notations of his current employment status and they do not reflect any firings due to headaches. Instead, the Board's review of the evidence shows that the Veteran's periods of full-time employment have often ended by choice to pursue school. When the Veteran was in school and underemployed or financially struggling due to limited employment, detailed VA treatment records make no suggestion that it was the result of his headaches. Rather, his reports indicate he planned financially for these periods of schooling and underemployment by using Chapter 31 vocational rehabilitation benefits and VA compensation benefits, in addition to his spouse's income and his part-time work.

Thus, the full picture of the Veteran's work and school history demonstrate that the frequency, severity, and duration of his headaches did not produce an impairment of earning capacity. Accordingly, the Board finds that the headaches did not produce, and are not capable of producing, a severe economic inadaptability.

A rating in excess of 30 percent for headaches is denied.

B. PTSD

The Veteran's PTSD is currently rated 30 percent disabling under 38 C.F.R. § 4.130, DC 9411 for the entire appeal period. He contends that throughout the entire appeal period his disability has been more severe than the currently assigned rating and that he is entitled to a higher initial rating. The Board agrees in part and herein grants higher staged ratings for most of the appeal period.

PTSD is rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2016). Ratings are assigned according to the level of occupational and social impairment caused by the disability. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Prior to June 7, 2008

The Board finds that prior to June 7, 2008, a rating in excess of 30 percent is not warranted because the evidence shows that the severity, duration, and frequency of the Veteran's PTSD symptoms produced occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, nightmares, intrusive thoughts and memories, avoidance of crowds, hypervigilance, and hyperalertness.

Service connection for PTSD is effective December 17, 2005, the day after the Veteran separated from service. Service treatment records dated in May 2005 show that in the prior two weeks, the Veteran had anhedonia more than half the days, trouble concentrating nearly every day, and for few or several days he felt down, depressed, or hopeless with affected appetite. He denied thoughts of self-harm or suicide. In the past month, he reported being rarely bothered by anger-related symptoms, but did have nightmares, avoidance, and hypervigilance.

The Veteran did not receive any psychiatric treatment during this stage but he did undergo a VA examination in January 2007. The examiner found that symptoms had been stable since onset in 2004, and diagnosed "chronic, mild" PTSD. His symptoms included anxiety, depression, sleep disorder and disturbance, nightmares, recurrent intrusive thoughts/memories, avoiding people and places that could arouse recollections, diminished interest in activities, and feelings of detachment from others. Nightmares occurred sporadically, sometimes once a week, then not for three months. However, he also had incidents with the same nightmares two to five nights in a row, which would lead him to stay up for one to two days out of fear of sleeping and repeating the dream. He did not like people in close proximity and would avoid grocery stores, crowds, and confined spaces. The examiner characterized these effects as only mildly impairing. Daily activities were limited mildly at most, and only with respect to shopping, chores, recreation, and travel. The examiner concluded that the "symptoms cause mild impairment in his functioning."

The Board finds that the frequency, duration, and severity of these symptoms as reported by the Veteran and evaluated by the VA examiner are consistent with the level of social and occupational impairment contemplated by a 30 percent rating.

A higher rating of 50 percent is not warranted for this stage because the evidence does not show occupational and social impairment with reduced reliability and productivity. The rating schedule provides examples of the symptom frequency, severity, and duration commensurate with a higher rating. Rather than demonstrating symptoms of this caliber, the record shows normal memory and judgment, and unremarkable, clear, coherent speech. Affect was not flattened, but rather normal or anxious. While the Veteran reported panic attacks, the examiner stated that "these don't appear to be full panic attacks, but hyperalertness and hypervigilance instead." While the examiner noted difficulty following instructions at work, he concluded that the Veteran's ability to comprehend commands was normal. There was no impaired abstract thinking; rather, his thought processes were logical and sequential and thought content was unremarkable. His mood was noted as normal and "ok." There was no obsessive behavior, hallucination, delusion, suicidal ideation, violence or assaultiveness.

The Veteran later reported to the March 2011 examiner that "he had suicidal thoughts, without intent, for which he presented to the [emergency room] in November 2007. [He] denied any suicidal ideation since that time." The United States Court of Appeals for Veterans Claims (Court) has held that "the language of [38 C.F.R. § 4.130] indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas." Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 722, at *19 (May 19, 2017). However, Section 4.130 "'requires not only the presence of certain symptoms' but also that those symptoms have caused the level of occupational and social impairment associated with a particular disability evaluation." Id. at *14-15 (quoting Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013)). Here, while there is one report of suicidal ideation, the Veteran denied suicidal ideation in treatment records and examinations both before and after the incident. See May 2005 STR, January 2007 and March 2011 VA examination reports. Thus, the November 2007 incident appears to have been an isolated occurrence and there is no indication that this symptom standing alone was frequent, long-lasting, or severe enough to produce a level of social or occupational impairment resulting in more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

As to social relationships, the Veteran did report losing a lot of friends because they "didn't understand what he was going through" and because he had difficulty relating to them because his life had drastically changed but his friends had not grown out of the "college times" phase. However, the examiner noted the Veteran's "solid support system comprised of parents, siblings and girlfriend, which seems to be helping with reintegration and management of PTSD symptoms." The Veteran described his family as close; he lived with his parents and saw his siblings at least once a week. While he did report irritability and anger toward his girlfriend and friends, he described "solid and meaningful relationships with his family and girlfriend" and talked with his parents about stressors and symptoms. The examiner described them as an "excellent support system" and the Veteran stated that he had improved his relationships with his parents and siblings and grown closer to them. The Board thus finds that the evidence does not show difficulty in establishing and maintaining effective relationships in this stage.

Finally, the Veteran "denied any significant impact on his performance at work." He denied tardiness and stated "he's constantly busy and moving around at work, which serves as a good distractor and reduces his symptoms."

The Board finds that prior to June 7, 2008, the current 30 percent disability evaluation contemplates the severity of the Veteran's disability, and a higher rating is not warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

June 7, 2008 to February 6, 2013

The Board finds that an event on June 7, 2008 marks the beginning of a distinct time period in which the Veteran's PTSD manifested in symptoms warranting a higher evaluation of 50 percent. Specifically, the Veteran was arrested on that date after drinking heavily and engaging in a heated argument with his fiancée. VA treatment records following this event show the Veteran seeking help and addressing his diagnosis of alcohol abuse. The Veteran stopped drinking in 2009, but treatment records during this stage show that his symptoms deteriorated from the earlier stage. Significantly, in the area of mood, June 2008 treatment records show he was experiencing a great deal of anger, moderate dysphoria, short temper, and anxiety. His nightmares had also increased in frequency.

The Board finds the increased frequency and severity of these symptoms sufficient to warrant a 50 percent rating, as they produced social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, frequent nightmares, intrusive thoughts and memories, avoidance of crowds, hypervigilance, hyperalertness, anger, irritability, blunted affect, and difficulty establishing and maintaining effective relationships.

The Board does not find a higher rating of 70 percent is appropriate at this time because the evidence does not show deficiencies in most areas. As the analysis turns on the Veteran's level of occupational and social impairment in the areas of "work, school, family relations, judgment, thinking, or mood," the Board will organize its analysis around these areas.

Work

The lay and medical evidence does not show a deficiency in the area of work due to PTSD during this stage.

The Veteran appears to have been employed throughout this stage. In June 2008 the Veteran was employed by an insurance company, processing claims, and he stayed in this job until at least August 2008. He also worked as a security officer for six years until the employer decided to use sheriffs instead. A February 2013 VA treatment record stated he was recently unemployed after nearly a year with the Awning Company and that job ended because of the Veteran's plans to go back to school.

Of course, full time employment does not preclude a deficiency in the area of work. The March 2011 VA examiner noted increased absenteeism: the Veteran had missed seven days in the last six months

because of lack of motivation to go to work, which he does NOT attribute to PTSD. He specifically stated that he would rather spend time with his daughter. He reported that he recently received a warning (the first in four years) about calling off from work too many times. He reported that after the warning, which occurred five and a half months ago, that he has not called off again.

(Emphasis in original.) The Veteran elaborated that he had a "severe" lack of motivation for working and would rather watch TV, but denied problems at work and negative effects of PTSD on work because he is 'always on the go at work, always doing something.'" He got along very well with coworkers and had no difficulty with irritability at work.

The record consistently shows that the Veteran was diagnosed with ADHD in childhood and continues to experience symptoms as an adult. A July 2008 VA treatment record shows the Veteran decided to try start Ritalin, and a benefit of his prior work in landscaping was that using his hands and staying physically busy helped relieve his stress. It was harder to maintain focus and concentration in his current job sitting at a computer with the insurance company. He wanted to find a job more suited to his personality.

The March 2011 examiner separated the effects of the Veteran's non-service-connected ADHD from his PTSD symptoms. Mittleider v. West, 11 Vet. App. 181, 182 (1998). Specifically, he opined:

They are not connected to his PTSD symptoms, nor are they associated with a worsening of his PTSD symptoms. His symptoms include the following: often has difficulty sustaining attention in tasks or play activities; often does not seem to listen when spoken to directly; often does not follow through on instructions and fails to finish chores or duties in the workplace (not due to oppositional behavior or failure to understand instructions); often has difficulty organizing tasks and activities; often avoids, dislikes, or is reluctant to engage in tasks that require sustained mental effort; is often easily distracted by extraneous stimuli; is often forgetful in daily activities; often fidgets with hands or feet or squirms in seat; often leaves seat in classroom or in other situations in which remaining seated is expected; . . . subjective feelings of restlessness[;] often talks excessively; often has difficulty awaiting turn.

Thus, while there is notation of increased absenteeism, the Veteran himself attributed these absences to his desire to spend time with his daughter. Moreover, the VA examiner and the Veteran both attributed difficulty concentrating and focusing to non-service-connected ADHD. The lay and medical evidence shows that the Veteran's PTSD during this stage resulted in no more than reduced reliability and productivity in the area of work.

Judgment and Thinking

The record shows no deficiencies in the areas of judgment or thinking due to PTSD. On the contrary, his thought processes and content were noted to be unremarkable. His judgment was described generally as intact, and he understood the outcome of his behavior. An exception occurred in a June 2008 VA treatment record shortly after the arrest where his insight was limited but improving, affect blunted, and judgment was impaired, as he used excessive alcohol when drinking. 

Flattened affect, impaired judgment, and impaired abstract thinking are representative of the level of impairment contemplated by a 50 percent rating. The record does not show symptoms of the severity, duration, or frequency reflective of a deficiency that would warrant a higher rating (e.g., obsessional rituals that interfere with routine activities, spatial disorientation).

Family Relations

The rating criteria differentiate between the type and degree of the symptoms, or their effects, that would justify a 50 percent rating (difficulty in establishing and maintaining effective work and social relationships) versus a 70 percent rating (inability to establish and maintain effective relationships). The Board finds that during this stage, the Veteran still experienced difficulty establishing and maintaining effective relationships but was not unable to do so.

This stage begins with arrest for an intoxicated domestic disturbance with his fiancée, but in a June 2008 VA treatment record, the Veteran stated that the dispute was not an indication of ongoing strain and reported "no significant family issues." He believed that "his family, both his and his fiancée's family, [is] 'very supportive.'" At the March 2011 VA examination he described "an excellent support system with at least two close friends and with his parents and siblings." The Veteran described his family as "spectacular, warm-hearted, non-judgmental." He spoke or texted with his two best friends from childhood daily and described them as a "safe haven."

At the March 2011 VA examination, the Veteran described how ADHD symptoms affected his relationship with his fiancée and, following extensive discussion of the symptoms and the Veteran's history, the examiner assigned a lower GAF score than the January 2007 VA examination, stating: "The decrease in his score results from an increase in relationship difficulties with his fiancée that are attributable to his ADHD symptoms." The examiner opined that the "ADHD symptoms are independently responsible for much of his impairment in family role functioning. His symptoms contribute to frequent marital stress and arguments."

While it is clear that some of his difficulty maintaining a relationship with his fiancée came from ADHD symptoms, the record also shows PTSD symptoms also played a role. The March 2011 examiner noted increased irritability and anger. The Veteran's nightmares about Iraq are one of his most significant PTSD symptoms and he had them four or five nights a week during this stage. He woke to his fiancée telling him he was screaming, tossing and turning. The Veteran reported on his "short fuse" and that "they fight most frequently because he does not want to discuss his dreams/feelings about Iraq, noting that she views his refusal to talk as lack of trust."

The evidence shows that the Veteran's relations with his family and best friends stayed strong during this phase, but he had increased friction with his fiancée, due at least in part to PTSD symptoms. The Board finds that while there was some difficulty maintaining effective relationships, he was not unable to do so.

Mood

The rating criteria differentiate between the type and degree of the symptoms, or their effects, that would justify a 50 percent rating (panic attacks more than once a week, disturbances of motivation and mood) versus a 70 percent rating (suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene).

At the March 2011 VA examination, the Veteran denied any suicidal ideation since November 2007, and there are no reports of suicidal ideation during this stage.

The Veteran was treated for anger management and requested letters to his judge documenting treatment following the dispute with his fiancée. The examiner noted outbursts of anger and irritability "virtually every day" as persistent symptoms, but there was no history of violence or assaultiveness, and the Veteran attested that there was no occupational impairment from anger.

As to depression, anxiety, and panic attacks, the Veteran's mood was good but agitated at the March 2011 VA examination. There are no reports of panic attacks or depression during this stage (the Veteran did state it was "depressing" that he could no longer play basketball with his brothers due to a knee injury but there was no indication of depression as a symptom of PTSD). While there is no notation of anxiety specifically, it is clear that the Veteran suffered from constant hypervigilance exacerbated by crowds, exaggerated startle response, and intrusive thoughts. The March 2011 VA examination report noted the Veteran was hypervigilant in his home and in public and experienced intrusive recurrent distressing thoughts. He felt tense and was always on high alert and aware of his surroundings. This level of vigilance can be described as near-continuous; however, the evidence does not show that it affected his ability to function independently, appropriately, and effectively. While he restricted his exposure to crowds when shopping, for example, this is unchanged from the prior stage, and caused only mild impairment in his functioning.

Finally, nightmares of his service in Iraq continued to be a significant symptom for the Veteran, occurring four to five times a week. This frequency shows a worsening in the symptom from the prior stage that contributes to the level of social impairment warranting the higher rating of 50 percent. Chronic sleep impairment is a symptom indicative of a 30 percent rating for PTSD under DC 9411. While his sleep impairment impacts his daily life, the Board does not find its impact so severe as to constitute a deficiency in mood producing more than reduced reliability and productivity.

Considering the anger, irritability, nightmares, hypervigilance, and startle response during this stage, the Board finds that the Veteran showed mood symptoms of severity, duration, and frequency to result in greater social impairment than the prior stage. However, the impairment was not so severe as to approximate near-continuous mood disturbance or panic affecting the ability to function independently, appropriately, and effectively, violence, neglect of hygiene or appearance, or suicidal ideation.

Summary

The Board finds that from June 7, 2008 to February 6, 2013, a rating of 50 percent, but no higher, is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

February 7, 2013 to November 7, 2015

The Board finds that a treatment record dated February 7, 2013, marks the beginning of a distinct time period in which the Veteran's PTSD manifested in symptoms warranting a higher evaluation of 70 percent. The Board finds that the severity, duration, and frequency of PTSD symptoms during this period resulted in social impairment with deficiencies in the areas of family relations and mood, but did not rise to the level of total social and occupational impairment.

Compared to the prior period, the evidence shows worsening PTSD symptoms sufficient to produce social impairment with deficiencies in the areas of mood and family relations, manifested by chronic sleep impairment, frequent nightmares, increased anger and irritability, impaired impulse control with periods of violence, occasional suicidal ideation, near-constant anxiety, paranoia and hypervigilance, and difficulty maintaining his relationship with his spouse. While these are only two of the six areas defined by the rating criteria and thus not technically "most of the areas," the Board resolves reasonable doubt in the Veteran's favor and finds that these two deficiencies are manifested by symptoms of such frequency, severity, and duration that the resulting social impairment warrants a 70 percent evaluation. 38 C.F.R. § 4.130, DC 9411.

On February 7, 2013, the Veteran came to VA after a four-year lapse because his wife was threatening to leave with their children if he did not get treatment "for ongoing and worsening problems with his PTSD." She was tired of "having to tiptoe around [his] anger." They had separated for 5 months but were back together. His brother provided significant support but the Veteran feared he was leaning on his family too much and becoming a burden. 

In February 2013 he reported "everything makes me mad" and angry outbursts included screaming, "cussing, breaking and throwing things" in front of his children, punching holes in walls, and destroying property. He denied physical aggression toward people. He reported an increase in anxiety and hypervigilance in public areas, irritability and intolerance, poor sleep, and nightmares every night. He exhibited depressive symptoms, including feeling helpless, hopeless, worthless, and crying episodes after nightmares. He had intrusive thoughts all day and avoided anything military-related.

At the beginning of 2014, the Veteran's wife gave birth to twins (their third and fourth children) and experienced a year-long serious bout of post-partum depression. The Veteran had difficulty in adapting to these stressful circumstances. In an April 2014 VA treatment record, he "recogniz[ed] that his anger is out of control, denies domestic violence, but has destroyed property and his children are starting to act out in a violent manner as well." The Veteran wanted "to be able to not scream at my wife, to be able to be around people because I can't go anywhere and it affects things I can do with my kids." He felt that his PTSD symptoms, including anger, sleep issues, numbed emotions, nightmares, and depression were causing relationship problems with his wife. He planned to seek marriage counseling. In August 2015 he punched his hand through a vehicle window in an altercation.

In February 2013, his paranoia led him to check windows/doors several times throughout the night and checked the perimeter of the house; he changed his contact information multiple times per year and often felt watched or followed. "[N]o psychosis [was] noted" at that time but by April 2014 a VA physician felt he was beginning to "slip into the realm of mild psychotic features," hearing his own voice/conscience scolding and denigrating him. The February 2013 clinician concluded: "PTSD symptoms (anger, hypervigilance, paranoia, anxiety) are interfering with functioning at home and in social situations."

In February 2013 he denied thoughts of self-harm and stated he reaches out to family and friends when feeling down or depressed. While there was no suicidal behavior, the clinician noted "a lot of passive thoughts." In August 2013, a VA physician stated that the Veteran was "experiencing the earliest signs (passive thoughts of death without relentless persistence) of potentially progressive thought process that could eventually become actively self-destructive." In April 2014 he called the VA National Suicide Prevention Hotline after staying awake for 30 hours and driving around after an argument with his wife. He had experienced fleeting thoughts of suicide the day before, but at the time of the call had no acute ideation. The hotline responder noted that there was no plan, and neither present nor past self-directed violence, suicidal ideation, homicidal ideation, nor history of attempts. At the follow-up appointment, he denied prior suicide attempts or a history of self-harm, but "admit[ted] to self-destructive ideation (SDI) on direct inquiry: when frustrated, the thought 'what's the use' occurs and he associates this with SDI." Still, the physician perceived no imminent risk of suicide. In April 2015, his symptoms had diminished with no SDI in months, and he denied SDI on direct inquiry. Thus, during this stage there was suicidal ideation, but not the persistent danger of self-harm consistent with a 100 percent rating.

The Board does not find the total occupational impairment necessary for a 100 percent rating during this stage. The Veteran's work and school history is detailed above in the Headaches section of this decision. As described in that section, the Veteran spent most of this stage as a full-time student and completed an associate degree. In February 2014 he submitted a VA Form 21-526EZ claim to reopen entitlement to service connection for hearing loss, and wrote "Individual Unemployability" in the free text portion of the form, but there is no indication that this was in connection with PTSD. An April 2014 VA treatment record noted he was "[g]oing to school for IT training with good prospects when he finishes 2 [year] course, but currently has 3 Fs in current courses for lack of motivation to study." As discussed in the Headaches section, the effects of the Veteran's non-service-connected ADHD symptoms, including lack of motivation and focus, have been separated by an examiner from his PTSD symptoms. An April 2015 VA treatment record noted he had started work as a VA employee one week prior. He continued in this job through the remainder of this stage. While there are notations of "limited employment" and being "underemployed," neither the Veteran nor medical personnel connected these situations to PTSD symptoms. Thus, there is no indication that the Veteran's PTSD rendered him totally occupationally impaired during this stage.

The Board finds that from February 7, 2013 to November 7, 2015, a rating of 70 percent, but no higher, is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

November 8, 2015 to December 27, 2015

The Veteran was hospitalized for in-patient psychiatric treatment from November 15 through 22 for an exacerbation of PTSD symptoms. After a "week of nightmares [and] increased anger, [he] didn't trust [him]self around [his] wife and[,] for the first time, had thought of suicide (no plan or intent). [He] had been up 45 hours prior to admission because he was afraid to go to sleep." See December 2015 VA treatment record. 

The Board finds that a 100 percent rating is warranted for this period, as the Veteran's nightmares, anger, and danger of hurting himself were severe enough to require hospitalization for a week and during this time he was totally occupationally and socially impaired. The first evidence showing a stable improvement in the severity, duration, and frequency of PTSD symptoms is dated December 28, 2015. As the Veteran reported the exacerbation began a week prior to admission, the rating is effective November 8, 2015 to December 27, 2015.

Effective December 28, 2015

Following the hospitalization, the evidence shows that the Veteran's level of social and occupational impairment due to PTSD improved. He was following a new medication regimen and pursued more regular treatment. The Board finds that a VA treatment record dated December 28, 2015, demonstrates the beginning of a distinct time period in which the symptoms of the Veteran's PTSD improved from the prior stage, warranting a 50 percent rating.

Beginning December 28, 2015, the Board finds that the criteria for an initial rating in excess of 50 percent are not met, as the evidence shows that the Veteran's PTSD did not produce symptoms of such severity, duration, or frequency to result in occupational and social impairment with deficiencies in most areas. Rather, the evidence shows that the Veteran's PTSD produced social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, anger and irritability, impaired impulse control with periods of violence, intrusive thoughts, anxiety, hypervigilance, depressed mood, and difficulty maintaining relationships. The Board finds that, effective December 28, 2015, a 50 percent disability evaluation contemplates the severity of the Veteran's disability, and a higher rating is not warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Work and School

The Veteran reported in December 2015 that subsequent to the hospitalization he "had to quit [his] job" in VA housekeeping due to an "inability to keep up hours; may reapply when stabilized. [He had] used VA benefits to enroll in school (teaching) in Feb '16." In January 2016 he elaborated that he quit "to focus on return to Higher Education with goal of teaching." 

In January 2016 he stated that he did not want his anger and anxiety to affect his job like they had affected his marriage. A January 2016 VA psychiatry reassessment stated wanted to resume ADHD treatment as he was starting school. He reported that because of ADHD he was barely able to get through his associate degree without medication. In February 2016 he was working at a tire store and had enrolled in school. As discussed in the Headache section, the effects of the Veteran's non-service-connected ADHD symptoms, including difficulty concentrating and focusing, have been separated by an examiner from his PTSD symptoms.

In April 2016 he reported "working a lot" for a tire store and being enrolled in school pursuing a second degree in automotive management. An August 2016 VA PTSD examination report showed he was still working for a tire store but only on Saturdays and was a stay-home dad to his four children most days, as his wife was working full time. He was also attending school and completing his second degree in automotive management. The Board finds that the PTSD symptoms continue to produce very little effect on the Veteran's occupational functioning, and certainly not a deficiency.

Judgment and Thinking

In VA treatment records dated during this stage, the Veteran consistently had logical and sequential thought processes with relevant content, intact insight and judgment, and grossly unimpaired memory, attention and concentration. Speech was normal and he was fully oriented. Thus, there are no deficiencies in these areas.

Mood and Family Relations

At the beginning of this stage, the Veteran was going through a divorce, but by August 2016 they had reconciled the marriage.

In December 2015 the Veteran reported he was "[f]eeling better and stable since hospitalization" without SDI and reported good family support, though he was going through a divorce. The clinician found that "[d]espite recent inpatient admission, Veteran appeared to be at a mild risk of self-harm (ideation without plan or intent) at admission (primary concerns insomnia, anger, and nightmares) and no current risk of self-harm." He denied any suicidal ideation and was credibly goal and future oriented, with mildly anxious mood and congruent mobile affect.

A January 2016 VA psychiatry reassessment stated that "anger issues have resulted in spousal estrangement and divorce proceeding." The divorce was primarily due "to his anger and her having an affair." The Veteran felt his anger issues drove her to an affair. He was currently living with two good friends and reported good and close relationships with immediate and extended family. His mood was good and his affect fluid. He reported his mood and anxiety were stable with his current medication regimen, "other than anger." He was described as self-motivated for treatment and his reliability was consistent. He was noted to have: positive social/family support, spirituality, a sense of responsibility to family, reality testing ability, positive and strong coping and/or problem-solving skills, and a positive therapeutic relationship. There was no suicidal ideation, no risk factors, and no acute or imminent risk of suicide.

In February 2016 he reported being back in a "very tense relationship with his wife" and that she had moved back in but he felt she was not being faithful. He was very frustrated with her, irritable with others, and impulsive. His mood was consistent with his "constricted but basically vital affect." In April 2016 the same VA psychiatrist found improved control of PTSD symptoms compared to the last visit and his relationship with his wife was slightly less tense. His mood was still anxious but he felt things were a little better.

In August 2016, the Veteran was living with his wife and children and spent his free time with his kids. He spent time with his seven siblings when he could and described them as "a pretty close knit Catholic family, but sometimes I feel like I have been worrisome to them and I feel kind of ashamed being around them, so I have avoided them." He was attending anger management groups and Al-Anon twice a week. He continued to have intrusive thoughts and hypervigilance. He avoided large crowds and public places. He felt worthless after going off of anti-depressants and denied any episodes of violence or impulsivity but described his mood as "always angry, literally from the moment I wake up until I go to bed at night." He reported that when "I get myself worked up and angry, then I start cussing and then I have to break something until I calm down." 

The Board finds that during this period the Veteran had difficulty establishing and maintaining effective relationships but was not unable to do so, as evidenced by his reconciled marriage and good relationships with family and friends. Thus, there is not a deficiency in the area of family relations warranting a 70 percent rating.

In the area of mood, the Veteran still has a deficiency because of his near-continuous anger, which does affect his ability to function appropriately. Specifically, his impaired impulse control combined with his anger results in unprovoked irritability and violence with property.

Summary

The 2016 VA examiner found that depressed mood, anxiety, chronic sleep impairment, and anger were "moderately impairing at present, primarily in the area of social functioning" and resulted in reduced reliability and productivity. The Board agrees with this assessment, as the evidence shows that during this period the severity, duration, and frequency of symptoms only rose to the level of a deficiency in the area of mood. The Board does not find this to be the equivalent of "deficiencies in most areas" as required for a 70 percent rating. Thus, effective December 28, 2015, a 50 percent disability rating, but no higher, is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

GAF scores

The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is for application as this appeal had already been certified to the Board on August 4, 2014. 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013). The DSM-5 eliminated Global Assessment of Function (GAF) scores for several reasons, including conceptual lack of clarity and questionable psychometrics in routine practice. However, as the DSM-IV applies to this claim, GAF scores assigned to the Veteran will be considered appropriately.

While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. GAF scores are just one component of the Veteran's disability picture, and the Board need not accept a GAF score as probative. See Bastien v. Shinseki, 599 F.3d 1301, 1305 (Fed. Cir. 2010) ("it is the responsibility of the Board to weigh the evidence, including medical evidence, and to determine where to give credit and where to withhold the same").

The Veteran was assigned GAF scores of 58 in January 2007, 52 in June 2008, and 54 in March 2011. DSM-IV defines scores of 51-60 as involving moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Based on that definition, these scores indicate that the Veteran's impairment level was relatively stable throughout the appeal period. However, this conflicts with the Board's analysis of the evidence when it is taken in context and the Veteran's disability picture is viewed over the long term.

The subjective nature of these scores mean that in January 2007 the Veteran was found by the examiner (and the Board) to have mild impairment, but he was assigned a 58. Similarly, in March 2011, when the Veteran's symptomatology was clearly more severe than moderate (violence, near-constant anxiety, increased anger and irritability, more frequent nightmares, difficulty maintaining relationships), he was assigned a nearly identical score of 54. Because they do not accurately reflect the changing levels of the Veteran's symptoms throughout the appeal period, the Board finds the GAF scores are not probative.


ORDER

Service connection for a sleep disorder is denied.

Service connection for alcohol dependence in remission is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Prior to June 16, 2011, an initial rating of 10 percent, but no higher, is granted for headaches, subject to the law and regulations governing the payment of VA monetary benefit.

Effective June 16, 2011, an initial rating in excess of 30 percent for headaches is denied.

Prior to June 7, 2008, an initial rating in excess of 30 percent for PTSD is denied.

Initial ratings for PTSD of (1) 50 percent effective June 7, 2008, (2) 70 percent effective February 7, 2013, (3) 100 percent effective November 13, 2015, and (4) 50 percent effective December 28, 2015 are granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The RO inferred a claim for TDIU in February 2009, but a November 2010 Report of General Information shows the Veteran's attorney affirming: "the Veteran is working and does not want to claim IU." On February 13, 2014, the Veteran submitted a VA Form 21-526EZ to reopen a claim of entitlement to service connection for hearing loss and wrote "Individual Unemployability" in the free text portion of the form. Thus, the issue of entitlement to a TDIU was raised by the Veteran for at least some portion of the appeal period, and is within the jurisdiction of the Board.

VA did not respond to the February 13, 2014 IU claim and it has not been adjudicated in the first instance. The Veteran has not been provided with notice advising the Veteran about what is needed to substantiate a claim for a TDIU. The Board finds a remand is necessary to provide notice and initial adjudication. On remand, the Veteran should be given the opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran proper notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him what is needed to substantiate a claim for a TDIU. Give the Veteran an opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. After the Veteran has had an adequate opportunity to respond to the notice, adjudicate the claim for a TDIU. If the benefit sought is denied, issue a supplemental statement of the case and, after the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2016).



____________________________________________
David S. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


